                                                    Case 2:19-cv-01862-JCM-BNW Document 15 Filed 12/04/19 Page 1 of 2



                                                1   ERIC W. SWANIS, ESQ.
                                                    Nevada Bar No. 6840
                                                2   GREENBERG TRAURIG, LLP
                                                3   10845 Griffith Peak Drive, Suite 600
                                                    Las Vegas, Nevada 89135
                                                4   Telephone: (702) 792-3773
                                                    Facsimile: (702) 792-9002
                                                5   Email: swanise@gtlaw.com
                                                6   Counsel for Defendants
                                                7

                                                8                       IN THE UNITED STATES DISTRICT COURT

                                                9                              FOR THE DISTRICT OF NEVADA

                                               10

                                               11   SHONTELLE BAKER,                                    CASE NO. 2:19-cv-01862-JCM-BNW
                                               12                                Plaintiff,
GREENBERG TRAURIG, LLP




                                               13                                                       STIPULATION FOR EXTENSION
                  Facsimile: (702) 792-9002
                  Telephone: (702) 792-3773
                  Las Vegas, Nevada 89135
                   10845 Griffith Peak Drive




                                                            v.                                          OF TIME TO RESPOND TO
                                               14                                                       MOTION TO DISMISS FOR LACK
                           Suite 600




                                               15
                                                    C. R. BARD, INCORPORATED and BARD                   OF PERSONAL JURISDICTION
                                                    PERIPHERAL VASCULAR,
                                               16   INCORPORATED,                                       (FIRST REQUEST)
                                               17                                 Defendants.
                                               18

                                               19          Now come the parties in the above-captioned matter pursuant to Local Rule IA 6-1 and
                                               20   hereby submit this Stipulation for Extension of Time to Respond to Motion to Dismiss for
                                               21   Lack of Personal Jurisdiction. Specifically, the parties request an additional one week to
                                               22   allow them to meet-and-confer on this matter to determine what action to take, if any, or seek
                                               23   transfer to the appropriate jurisdiction. As grounds therefore, the parties state as follows:
                                               24          The parties believe that they may reach agreement as to the underlying facts pertaining
                                               25   to jurisdiction and the proper action, if any, to direct this matter to the proper jurisdiction.
                                               26   Given the timing of the motion prior to the Thanksgiving holiday, the parties have not had the
                                               27   time to meet-and-confer nor has counsel for Plaintiff had an opportunity verify the residence
                                               28   of their client at the time of implant ten years ago and the reasoning from any Nevada third-
                                                                                                   1
                                                    Case 2:19-cv-01862-JCM-BNW Document 15 Filed 12/04/19 Page 2 of 2



                                                1   party to recommend the product implanted in Plaintiff. The parties believe that one week is
                                                2   sufficient time to verify such needed information and to allow the parties to meet-and-confer
                                                3   once such information is reviewed.
                                                4          For the foregoing reasons, the parties stipulate and request that this Court enter an order
                                                5   allowing an additional one week, to and including December 11, 2019, for Plaintiff to respond
                                                6   to the Motion to Dismiss for lack of personal jurisdiction.
                                                7          IT IS SO STIPULATED.
                                                8          DALIMONTE RUEB STOLLER, LLP                         GREENBERG TRAURIG, LLP
                                                9
                                                     By: /s/ John A. Dalimonte                          By: /s/ Eric W. Swanis
                                               10        JOHN A. DALIMONTE, ESQ.                            ERIC W. SWANIS, ESQ.
                                                         MA Bar #554554                                     Nevada Bar No. 6840
                                               11        GREGORY RUEB, ESQ.                                 swanise@gtlaw.com
                                               12        CA Bar # 154589 (pro hac vice                      10845 Griffith Peak Drive
                                                         application pending)                               Suite 600
GREENBERG TRAURIG, LLP




                                               13        85 Devonshire Street, Suite 1000                   Las Vegas, Nevada 89135
                  Facsimile: (702) 792-9002
                  Telephone: (702) 792-3773
                  Las Vegas, Nevada 89135
                   10845 Griffith Peak Drive




                                                         Boston, MA 02109                                   Counsel for Defendants
                                               14
                           Suite 600




                                                         Telephone: 833-443-7529
                                               15        Facsimile: 855-203-2035
                                                         Email: john@drlawllp.com
                                               16        Counsel for Plaintiffs
                                               17

                                               18                                                       IT IS SO ORDERED.
                                               19

                                               20                                                       UNITED STATES DISTRICT COURT
                                                                                                        JUDGE
                                               21

                                               22
                                                                                                        Dated this ____ day
                                                                                                               December   5, of December 2019.
                                                                                                                             2019.
                                               23

                                               24

                                               25

                                               26

                                               27

                                               28

                                                                                                    2
